                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LEE GORDON,                     :

                  Petitioner            :
                                            CIVIL ACTION NO. 3:18-2309
            v.                          :
                                                 (Judge Mannion)
DAVID J. EBBERT, Warden                 :

                  Respondent            :

                               MEMORANDUM

I.    Background

      Petitioner, Michael Lee Gordon, an inmate currently confined in the

United States Penitentiary, Lewisburg (“USP-Lewisburg”), Pennsylvania, filed

this petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1,

petition). He claims that he arrived at USP-Lewisburg on October 22, 2018

and was placed in the Special Management Unit (“SMU”). Id. He claims that

an inmate designated to the SMU “will be incarcerated at this facility until the

inmate is considered ‘Program Complete’, which would be from 9 to 24

months.” Id.

      Petitioner states that since his arrival at the SMU, he has not received

“his legal papers; his legal case files on open active cases that are currently

pending in various courts, his religious materials, his radio and other allowable
personal property that was bought from commissary and received from

various courts on open active cases that are currently pending.” Id. He claims

that he was “notified by Associate Warden, Mr. Colbert; Associate Warden,

Mr. Lammer; Unit Manager, Mr. Berkowski; Case Manager, Mr. Hicks; and

counselor, Mr. Gemberling that Petitioner would not receive his personal

property nor any property while incarcerated at the United States Penitentiary

Lewisburg Special Management Unit.” Id.

      Thus, Petitioner filed the instant action in which he “requests that this

Honorable Court grant his writ of habeas corpus, order a hearing thereon,

order the Respondents to respond and that Petitioner be provided all

‘allowable’ legal, religious and personal property.” Id. For the reasons set forth

below, the Court will dismiss the petition for writ of habeas corpus.



II.   Discussion

      Habeas corpus petitions are subject to summary dismissal pursuant to

Rule 4 (“Preliminary Review; Serving the Petition and Order”) of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C.

foll. §2254 (1977) (applicable to §2241 petitions through Rule 1(b)). See, e.g.,

Patton v. Fenton, 491 F.Supp. 156, 158–59 (M.D.Pa.1979). Rule 4 provides,

in pertinent part, “If it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” A

petition may be dismissed without review of an answer “when the petition is

frivolous, or obviously lacking in merit, or where ... the necessary facts can be

determined from the petition itself.” Allen v. Perini, 26 Ohio Misc. 149, 424

F.2d 134, 141 (6th Cir.), cert. denied, 400 U.S. 906 (1970). The Allen court

also stated that “the District Court has a duty to screen out a habeas corpus

petition which should be dismissed for lack of merit on its face.” Id.

      It is well-settled that a habeas corpus petition may be brought by a

prisoner who seeks to challenge either the fact or duration of his confinement

in prison. Preiser v. Rodriguez, 411 U.S. 475, 498–99 (1973). Federal habeas

corpus review is available only “where the deprivation of rights is such that it

necessarily impacts the fact or length of detention.” Leamer v. Fauver, 288

F.3d 532, 540 (3d Cir. 2002).

      In the instant case, Petitioner’s challenge to the deprivation of his

property is not a challenge to the fact or duration of his confinement. He does

not claim that his judgment of conviction was invalid or that he is being

confined in prison unlawfully. He does not seek release from prison, nor does

he seek to be released sooner from prison. Rather, Petitioner complains that


                                          3
he is being deprived of is legal, personal and religious property. This

deprivation, however, does not affect the length of his sentence. Significantly,

Petitioner does not seek relief that would shorten the length of his current

sentence and incarceration in prison. Nor does he seek release from prison

by attacking the legality of his judgment or conviction. Therefore, his claims

are not properly asserted in a habeas petition brought under 28 U.S.C. §2241,

but rather must be pursued through the filing of a Bivens1 action. A claim

concerning the deprivation of property does not lie at the “core of habeas” in

that it does not challenge the fact or length of a sentence or confinement and,

therefore, is not cognizable in a §2241 petition. See Preiser, 411 U.S. at 500;

see Leamer, 288 F.3d at 542-44. Consequently, the petition will be dismissed

without prejudice to any right Gordon may have to reassert his claim in a

properly filed civil rights complaint.




      1
          Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).
                                         4
III.      Conclusion

          For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Dated: December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-2309-01.wpd




                                                                    5
